Citation Nr: 0922984	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  06-14 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an extension of the delimiting date for 
Survivors' and Dependents' Educational Assistance (Chapter 
35) beyond February 1, 2005.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to September 
1970.  The appellant is the veteran's spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a determination of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The appellant testified before the undersigned Veterans Law 
Judge in April 2009.  A transcript of the hearing has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the Board notes that a rating decision 
of January 1995 established a total evaluation based on 
individual unemployability as well as benefits under Chapter 
35.  The January 1995 rating decision also addressed 
evaluations for lumbar spine disability and posttraumatic 
stress disorder.  Those issues were the subject of an appeal, 
and were eventually the subject of a February 1997 rating 
decision.  Although some evaluations were eventually changed, 
the record clearly shows that individual unemployability and 
basic eligibility under Chapter 35 were appropriately 
established by the January 1995 rating decision.   

Under 38 C.F.R. § 21.1031(b) (2008), when VA receives a claim 
for educational assistance, it is required to (1) notify the 
claimant of any information and evidence that is necessary to 
substantiate the claim and (2) inform the claimant which 
information and evidence, if any, the claimant is to provide 
to VA and which information and evidence, if any, VA will try 
to obtain for the claimant.  VA may decide a claim on the 
merits notwithstanding failure to provide this notice when a 
complete claim cannot be substantiated because there is no 
legal basis for the claim, or undisputed facts render the 
claimant ineligible for the claimed benefit.  Id.  In this 
case, the Board notes that the appellant was not provided the 
required notice.  As the facts are disputed, the Board finds 
that it cannot be stated that notice is not required.

At her April 2009 hearing, the appellant suggested that she 
had a physical disability that precluded her beginning a 
program of study during her eligibility period for Chapter 35 
benefits.  She also discussed the impact of her husband's and 
children's health issues on her ability to begin a program of 
study.  She is advised that information pertaining to these 
health issues might help support her claim and that she 
should submit or identify any evidence pertaining to either 
her own disabilities or those of her husband and children, 
and how those disabilities impacted her ability to begin a 
program of study during her eligibility period.

Finally, the Board notes that a Statement of the Case was 
issued in March 2006.  However, the copy associated with the 
claims file is incomplete and does not contain a discussion 
of the AOJ's basis for denial of the appellant's claim.  A 
full copy should be associated with the file prior to 
appellate review of this case.

In light of the above discussion, the Board has determined 
that further action is necessary.  Accordingly, the case is 
REMANDED for the following:

1.  Send an appropriate notice letter to 
the appellant. Among other things, the 
letter should inform the appellant that, 
in order to substantiate her request to 
extend her period of DEA eligibility, the 
evidence must establish that she was 
prevented from initiating or completing 
the chosen program within the otherwise 
applicable period of eligibility because 
of a physical or mental disability that 
did not result from willful misconduct.  
She should be asked to submit any 
available medical records pertaining to 
her disability or those of her husband 
and children.  She should be given a 
reasonable opportunity to respond to the 
notice, and any new or additional (i.e., 
non- duplicative) evidence received 
should be associated with the record on 
appeal.

2.  The AOJ should associate with the 
record a full copy of the March 2006 
Statement of the Case.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




